Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 09/22/2020. Claims 1-12 are presently pending and are presented for examination.
Information Disclosure Statement
The Information Disclosure Statement filed on 09/22/2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-188897, filed on 10/15/2019.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The element “reducing a sense of strangeness or insecurity of an occupant of the vehicle” in claims 1 and 12 contains a relative term which renders the claim indefinite. The term “sense of strangeness or insecurity” is not defined by the claim, the specification does not 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7, & 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Olson et. al. (U.S. Publication No. 2021/0048817).
Regarding claim 1
Olson discloses “A vehicle control system that controls a vehicle performing automated driving, the vehicle control system comprising: a vehicle travel control device configured to execute vehicle travel control that controls steering, acceleration, and deceleration of the vehicle such that the vehicle follows a target trajectory;” (See Olson Fig. 4, Char. 404 & [0019] “In some examples, an artificial intelligence (“AI”) unit of an autonomous vehicle considers inputs, such as from various subsystem of the vehicle, and outputs a selection of possible trajectories to a trajectory manager process (“TMP”) 
Olson discloses “and an automated driving control device configured to generate a first target trajectory being the target trajectory for the automated driving of the vehicle,” (See Olson [0049] “The TMP 118 may receive two or more trajectories from the primary system 106 to verify or evaluate. For example, the primary system 106 may generate, for each time period, at least one first or primary trajectory 110, which may include continuing forward momentum of the autonomous vehicle 102 for at least some distance. The primary system 106 may also generate at least one secondary trajectory 112, which may result in the autonomous vehicle 102 stopping at a point 114, which may be any time in the future. In other examples, the TMP 118 may evaluate any of a number of trajectories for autonomous vehicle 102 for any given period of time.”).
Olson discloses “wherein the vehicle travel control device is further configured to: determine whether or not an activation condition of travel assist control is satisfied,” (See Olson [0068] “The validity values and collision values could be determined from validity constraints and data about a prior or currently playing trajectory. Using those values, the trajectory selector 330 selects a trajectory, which may provide binary values and an indicator of which trajectory to select based on those binary values.”).
Olson discloses “wherein the travel assist control controls at least one of the steering, the acceleration, and the deceleration for at least one of improving safety or comfort of travel of the vehicle, reducing a sense of strangeness or insecurity of an occupant of the vehicle, and stabilizing behavior of the vehicle;” (See Olson [0050] 
Olson discloses “and generate a second target trajectory being the target trajectory for the travel assist control when the activation condition is satisfied,” (See Olson [0067] “A stored contingent trajectory might be a contingent trajectory from a previous frame that the TMP 222 received and stored, perhaps one that the TMP 222 received and chose not to use, using a received nominal trajectory instead. Another example is a transformed contingent type of trajectory that is derived from a received contingent trajectory, but modified to avoid a possible collision (i.e., a collision avoidance trajectory) possibly by adding iteratively increasing braking applied up to a maximum deceleration, adjusting by a small distance longitudinally, and/or making other minor changes to avoid a collision without totally abandoning a trajectory.”).
Olson discloses “when the second target trajectory is generated during the automated driving, the vehicle travel control device determines whether or not a cancellation condition for cancelling both the first target trajectory and the second target trajectory is satisfied,” (See Olson [0109] “Also, if the system monitor, perhaps in response to detecting a systems error, mechanical error, electrical error, etc., sends a message to the TMP to execute an emergency stop, the TMP moves to State F.”, & [0138] “Such a validity may differ from the feasibility validity as the comparison is based on trajectories and not vehicle states. In such a comparison, it is expected that during 
Olson discloses “and when the cancellation condition is satisfied, the vehicle travel control device cancels both the first target trajectory and the second target trajectory, and decelerates the vehicle.” (See Olson [0067] “Another example is a transformed contingent type of trajectory that is derived from a received contingent trajectory, but modified to avoid a possible collision (i.e., a collision avoidance trajectory) possibly by adding iteratively increasing braking applied up to a maximum deceleration, adjusting by a small distance longitudinally, and/or making other minor changes to avoid a collision without totally abandoning a trajectory.” Iteratively braking to bring a vehicle to a stop is a deceleration that cancels alternative trajectories.).
Regarding claim 2
Olson discloses “The vehicle control system according to claim 1, wherein the vehicle travel control device determines whether or not the cancellation condition is satisfied by comparing the first target trajectory and the second target trajectory.” (See Olson [0128] “Next, at operation 1012, a trajectory may be selected, based on the validity and collision values determined in prior operations, such as by selecting the highest priority trajectory which is both collision free and valid according state diagrams 700 and 800 described above. In some aspects, operation 1012 may include comparing a data set, including the validity and collision values of the at least two alternative trajectories.”, & [0138] “Such a validity may differ from the feasibility validity as the comparison is based on trajectories and not vehicle states. In such a comparison, it is 
Regarding claim 3
Olson discloses “The vehicle control system according to claim 2, wherein a first steering direction is a direction of the steering required for the vehicle to follow the first target trajectory, a second steering direction is a direction of the steering required for the vehicle to follow the second target trajectory, and the cancellation condition includes that the first steering direction and the second steering direction are opposite to each other.” (See Olson [0056] “A trajectory data record might include a timestamp indicating when the trajectory was created, details of direction, speed, inputs to actuators, etc. over a frame covered by the trajectory.”, [0109] “Also, if the system monitor, perhaps in response to detecting a systems error, mechanical error, electrical error, etc., sends a message to the TMP to execute an emergency stop, the TMP moves to State F.”, & [0138] “In some cases, the certain physical relation may be defined by one or a number of different values, with those values potentially modified by operational characteristics or limitations (e.g., feasibility values) of the vehicle. The values may include a distance difference, a time difference, a steering threshold, a yaw threshold, a velocity deviation threshold, or a collinearity threshold. Such a validity may differ from the feasibility validity as the comparison is based on trajectories and not vehicle states. In such a comparison, it is expected that during nominal operations of the vehicle, subsequent trajectories shouldn't diverge significantly from a previously generated trajectory (if generated quickly enough, e.g., every 100 ms or faster). Divergences, therefore, may 
Regarding claim 4
Olson discloses “The vehicle control system according to claim 2, wherein the cancellation condition includes that the steering is required for the vehicle to follow one of the first target trajectory and the second target trajectory, and the acceleration is required for the vehicle to follow another of the first target trajectory and the second target trajectory.” (See Olson [0126] “For example, validity may be determined by performing a punctuality check, to ensure that the trajectory has been received within a certain time period, a consistency check to ensure that a future trajectory is consistent or congruous with or within defined physical parameters of the current trajectory such that the trajectory aligns with a current trajectory the device is on (e.g., steering to the trajectory), feasibility to ensure the vehicle is physically capable of navigating to and on the trajectory (e.g., within velocity acceleration limits), staleness to ensure that the trajectory was generated within a certain period of time, and/or other validity tests.”).
Regarding claim 6
Olson discloses “The vehicle control system according to claim 2, wherein a first lateral acceleration is a lateral acceleration required for the vehicle to follow the first target trajectory, a second lateral acceleration is a lateral acceleration required for the vehicle to follow the second target trajectory, and the cancellation condition includes that the first lateral acceleration is higher than a lateral acceleration threshold and the second lateral acceleration is further higher than the first lateral acceleration.” (See Olson [0138] “In some cases, the certain physical relation may be defined by one or a number of different values, with those values potentially modified by operational characteristics or limitations (e.g., feasibility values) of the vehicle. The values may include a distance difference, a time difference, a steering threshold, a yaw threshold, a velocity deviation threshold, or a collinearity threshold. Such a validity may differ from the feasibility validity as the comparison is based on trajectories and not vehicle states. In such a comparison, it is expected that during nominal operations of the vehicle, subsequent trajectories shouldn't diverge significantly from a previously generated trajectory (if generated quickly enough, e.g., every 100 ms or faster).” [0152] “In some aspects, the feasibility check may include determining whether the vehicle can travel to the potential trajectory 1204 from a current state 1216, within one or more capability or feasibility limits of the vehicle. This may include determining kinematics that would move the vehicle from state 1216 to state 1208, represented by line 1218. This may include determining the required acceleration or deceleration in the primary direction of movement (continuing in the direction of trajectory 1214), lateral acceleration or deceleration, and/or the resultant acceleration.”, & [0160] “For example, the feasible actions may include a maximum velocity, a maximum longitudinal deceleration, a maximum longitudinal acceleration (in direction of current motion), a maximum lateral acceleration, and a maximum resultant acceleration (e.g., maximum acceleration laterally and longitudinally).”).
Regarding claim 7
Olson discloses “The vehicle control system according to claim 2, wherein a first deceleration is a deceleration required for the vehicle to follow the first target trajectory, a second deceleration is a deceleration required for the vehicle to follow the second target trajectory, and the cancellation condition includes that the first deceleration is higher than a deceleration threshold and the second deceleration is further higher than the first deceleration.” (See Olson [0063] “In some aspects, the system monitor 220 may send status messages to the system monitor AI 210, so that the system monitor AI 210 can process the status updates and determine any limitations on potential trajectories for the autonomous vehicle. In some cases, this may take the form of updating one or more capability limits for the vehicle, such as a maximum acceleration, deceleration, yaw, and other kinematic restraints on movement of the vehicle based on the status updates.”, [0138] “In some cases, the certain physical relation may be defined by one or a number of different values, with those values potentially modified by operational characteristics or limitations (e.g., feasibility values) of the vehicle. The values may include a distance difference, a time difference, a steering threshold, a yaw threshold, a velocity deviation threshold, or a collinearity threshold. Such a validity may differ from the feasibility validity as the comparison is based on trajectories and not vehicle states. In such a comparison, it is expected that during nominal operations of the vehicle, subsequent trajectories shouldn't diverge significantly from a previously generated trajectory (if generated quickly enough, e.g., every 100 ms or faster).”, & [0152] “In some aspects, the feasibility check may include determining whether the vehicle can travel to the potential trajectory 1204 from a current state 1216, within one or more capability or feasibility limits of the vehicle.”).
Regarding claim 9
Olson discloses “The vehicle control system according to claim 1, wherein when the cancellation condition is satisfied, the vehicle travel control device generates a third target trajectory being the target trajectory for decelerating the vehicle, and executes the vehicle travel control such that the vehicle follows the third target trajectory.” (See Olson [0104] “In State B, if the TMP determines that the first contingent trajectory is not valid, the TMP transitions to State C and tries a second contingent trajectory, which might be a stored contingent trajectory from a prior frame. In State B, if the TMP determines that the first contingent trajectory is valid but is not collision-free, the TMP transitions to State D and tries to modify the first contingent trajectory by transforming it into a third contingent trajectory.”, [0107] “In State D, the TMP checks the third contingent trajectory for validity and collisions. If the third contingent trajectory is both valid and collision-free, the TMP moves to State M, executes that third contingent trajectory (by executing it or passing it for execution) and when done, moves to State N. In this example, State N is also a state where the autonomous vehicle is stationary.”, & [0109] “In States D or E, if the TMP determines that it is not possible to transform the contingent trajectory into a transformed trajectory that is collision-free (or something happens to make it no longer valid or the transformation makes it invalid), the TMP moves to State F. Also, if the system monitor, perhaps in response to detecting a systems error, mechanical error, electrical error, etc., sends a message to the TMP to execute an emergency stop, the TMP moves to State F.”).
Regarding claim 10
Olson discloses “The vehicle control system according to claim 1, wherein when the cancellation condition is not satisfied, the vehicle travel control device executes the vehicle travel control by giving more weight to the second target trajectory than to the first target trajectory.” (See Olson [0077] “In some situations, the trajectory status manager 320 will consider a trajectory and determine that it is valid, but not collision-
Regarding claim 10
Olson discloses “The vehicle control system according to claim 1, further comprising a memory device, wherein the vehicle travel control device stores log information including at least a position where the cancellation condition is satisfied in the memory device.” (See Olson [0036] “The TMP can then store a state variable representing the trajectory used.”, & [0039] “The TMP might also have a stored stopping trajectory that is used by the TMP when it has no other proffered trajectory that meets the TMP's criteria. If played out to the end of the trajectory, the stored stopping and or received stopping trajectories would end with the vehicle being stationary.” Olson additionally discloses that the data structure representing the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et. al. (U.S. Publication No. 2021/0048817) in view of Tachibana (U.S. Publication No. 2015/0224987).
Regarding claim 5
Olson discloses “and the cancellation condition includes that a gap between the first required control amount and the second required control amount of a same kind exceeds a gap threshold.” (See Olson [0109] “Also, if the system monitor, perhaps in response to detecting a systems error, mechanical error, electrical error, etc., sends a message to the TMP to execute an emergency stop, the TMP moves to State F.”, & 
Olson discloses all of the elements of claim 2 and further discloses all of the elements of claim 5, except “The vehicle control system according to claim 2, wherein in the vehicle travel control, the vehicle travel control device calculates a required control amount of at least one of the steering, the acceleration, and the deceleration required for the vehicle to follow the target trajectory, and controls the at least one of the steering, the acceleration, and the deceleration in accordance with the required control amount,”, & “a first required control amount is the required control amount required for the vehicle to follow the first target trajectory, a second required control amount is the required control amount required for the vehicle to follow the second target trajectory,”. (Olson does disclose evaluation of trajectory parameters see [0126] “In some aspects, operations 1004 and 1006 may be performed by consistency validator 310, punctuality validator 312, feasibility validator 314, and/or staleness validator 316 of TMP 222 described above.” However, no control amount is provided for the generated trajectories.)
Tachibana discloses “The vehicle control system according to claim 2, wherein in the vehicle travel control, the vehicle travel control device calculates a required control amount of at least one of the steering, the acceleration, and the deceleration required for the vehicle to follow the target trajectory, and controls the at least one of the steering, the acceleration, and the deceleration in accordance with the required control amount,” (See Tachibana [0071] “Then, the steering control ECU 91 makes the event trajectory generated by the driving assistance ECU 90 the target trajectory and controls the steering device 4 of the vehicle 2 based on the event trajectory to assist the travel of the vehicle 2. Herein, the steering control ECU 91 calculates a target steering angle as a target control amount of the steering device 4 based on the event trajectory.”, & [0073] “The steering control ECU 91 controls the steering device 4 based on the target steering angle calculated according to the event trajectory, thereby assisting the travel of the vehicle 2. The steering control ECU 91 outputs the control instruction to the steering device 4 based on the control amount of the calculated target steering angle.”).
Tachibana discloses “a first required control amount is the required control amount required for the vehicle to follow the first target trajectory, a second required control amount is the required control amount required for the vehicle to follow the second target trajectory,” (See Tachibana [0092] “Therefore, since the travel assistance system 1 performs the travel assistance of the own vehicle 2A based on the event trajectory Tb, the FF steering control amount in the control logic represented by equation (5) described above becomes relatively small as compared to the case of the travel assistance based on the sequential trajectory Ta generated every moment and slight variation of the FF steering control amount is inhibited. Herein, an effect of the FF steering control amount by the feedforward term FF(R,V) in the control logic represented by equation (5) described above basically tends to be larger than the effect of the FB steering control amount on the target steering angle calculated based on the target trajectory, that is to say, the effect of the curvature R of the trajectory described above tends to be larger. Therefore, the travel assistance system 1 may assist such that 
Olson and Tachibana are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Olson to incorporate the teachings of Tachibana, to incorporate a control amount that corresponds to generated trajectories. Doing so provides a known strategy in the art to better provide trajectories, advantageously as a control amount corresponding to a trajectory provides specific control of targeted vehicle parameters such as steering, acceleration, and braking.
Regarding claim 8
Olson discloses “and determining whether or not the cancellation condition is satisfied by comparing the first required control amount and the second required control amount.” (See Olson [0109] “Also, if the system monitor, perhaps in response to detecting a systems error, mechanical error, electrical error, etc., sends a message to the TMP to execute an emergency stop, the TMP moves to State F.”, & [0138] “Such a validity may differ from the feasibility validity as the comparison is based on trajectories and not vehicle states. In such a comparison, it is expected that during nominal operations of the vehicle, subsequent trajectories shouldn't diverge significantly from a previously generated trajectory (if generated quickly enough, e.g., every 100 ms or 
Olson discloses all of the elements of claim 2 and further discloses all of the elements of claim 8, except “The vehicle control system according to claim 2, wherein in the vehicle travel control, the vehicle travel control device calculates a required control amount of at least one of the steering, the acceleration, and the deceleration required for the vehicle to follow the target trajectory, and controls the at least one of the steering, the acceleration, and the deceleration in accordance with the required control amount,”, “and the determining whether or not the cancellation condition is satisfied by comparing the first target trajectory and the second target trajectory includes: calculating the required control amount required for the vehicle to follow the first target trajectory as a first required control amount;”, & “calculating the required control amount required for the vehicle to follow the second target trajectory as a second required control amount;”. (Olson does disclose evaluation of trajectory parameters see [0126] “In some aspects, operations 1004 and 1006 may be performed by consistency validator 310, punctuality validator 312, feasibility validator 314, and/or staleness validator 316 of TMP 222 described above.” However, no control amount is provided for the generated trajectories.)
Tachibana discloses “The vehicle control system according to claim 2, wherein in the vehicle travel control, the vehicle travel control device calculates a required control amount of at least one of the steering, the acceleration, and the deceleration required for the vehicle to follow the target trajectory, and controls the at least one of the steering, the acceleration, and the deceleration in accordance with the required control amount,” (See Tachibana [0071] “Then, the steering control ECU 91 makes the event 
Tachibana discloses “and the determining whether or not the cancellation condition is satisfied by comparing the first target trajectory and the second target trajectory includes: calculating the required control amount required for the vehicle to follow the first target trajectory as a first required control amount;” (See Tachibana [0072] “The FB steering control amount is calculated based on the lateral deviation X and the directional deviation .beta. according to the current position and the like of the vehicle 2 detected by the own vehicle position detecting device 18. The FB steering control amount is calculated such that the lateral deviation X and the directional deviation .beta. are 0.”).
Tachibana discloses “calculating the required control amount required for the vehicle to follow the second target trajectory as a second required control amount;” (See Tachibana [0092] “Therefore, since the travel assistance system 1 performs the travel assistance of the own vehicle 2A based on the event trajectory Tb, the FF steering control amount in the control logic represented by equation (5) described above becomes relatively small as compared to the case of the travel assistance based on the 
Olson and Tachibana are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Olson to incorporate the teachings of Tachibana, to incorporate a control amount that corresponds to generated trajectories. Doing so provides a known strategy in the art to better provide trajectories, advantageously as a control amount corresponding to a trajectory provides specific control of targeted vehicle parameters such as steering, acceleration, and braking.
Regarding claim 12
Olson discloses “A vehicle control system that controls a vehicle performing automated driving, the vehicle control system comprising: a vehicle travel control device configured to execute vehicle travel control that controls steering, acceleration, and deceleration of the vehicle such that the vehicle follows a target trajectory;” (See Olson Fig. 4, Char. 404 & [0019] “In some examples, an artificial intelligence (“AI”) unit of an autonomous vehicle considers inputs, such as from various subsystem of the vehicle, and outputs a selection of possible trajectories to a trajectory manager process (“TMP”) that can operate as system to perform collision avoidance by selecting and verifying one of the provided trajectories using particular criteria. In this example, the TMP may then output the selected trajectory to a drive manager that controls, possibly among other systems, the propulsion systems of the vehicle.”).
Olson discloses “and an automated driving control device configured to generate a first target trajectory being the target trajectory for the automated driving of the vehicle,” (See Olson [0049] “The TMP 118 may receive two or more trajectories from the primary system 106 to verify or evaluate. For example, the primary system 106 may generate, for each time period, at least one first or primary trajectory 110, which may include continuing forward momentum of the autonomous vehicle 102 for at least some distance. The primary system 106 may also generate at least one secondary trajectory 112, which may result in the autonomous vehicle 102 stopping at a point 114, which may be any time in the future. In other examples, the TMP 118 may evaluate any of a number of trajectories for autonomous vehicle 102 for any given period of time.”).
Olson discloses “wherein the vehicle travel control device is further configured to: determine whether or not an activation condition of travel assist control is satisfied,” (See Olson [0068] “The validity values and collision values could be determined from validity constraints and data about a prior or currently playing trajectory. Using those values, the trajectory selector 330 selects a trajectory, which may provide binary values and an indicator of which trajectory to select based on those binary values.”).
Olson discloses “wherein the travel assist control controls at least one of the steering, the acceleration, and the deceleration for at least one of improving safety or comfort of travel of the vehicle, reducing a sense of strangeness or insecurity of an occupant of the vehicle, and stabilizing behavior of the vehicle;” (See Olson [0050] “Upon receiving the potential trajectories, the TMP 118 may perform a number of validation checks 120 on the primary and secondary trajectories 110, 112 to ensure that the chosen trajectory is safe and does not result in abrupt movement or discomfort to a passenger of the autonomous vehicle 102.”).
Olson discloses “and when the cancellation condition is satisfied, the vehicle travel control device cancels both the first target trajectory and the travel assist control amount, and decelerates the vehicle.” (See Olson [0067] “Another example is a transformed contingent type of trajectory that is derived from a received contingent trajectory, but modified to avoid a possible collision (i.e., a collision avoidance trajectory) possibly by adding iteratively increasing braking applied up to a maximum deceleration, adjusting by a small distance longitudinally, and/or making other minor changes to avoid a collision without totally abandoning a trajectory.” Iteratively braking to bring a vehicle to a stop is a deceleration that cancels alternative trajectories.).
Olson discloses all of the elements of claim 12 except “and when the activation condition is satisfied, calculate a travel assist control amount that is a control amount of at least one of the steering, the acceleration, and the deceleration required for the travel assist control,”, & “when the travel assist control amount is calculated during the automated driving, the vehicle travel control device determines whether or not a cancellation condition for cancelling both the first target trajectory and the travel assist control amount is satisfied,”. 
Tachibana discloses “and when the activation condition is satisfied, calculate a travel assist control amount that is a control amount of at least one of the steering, the acceleration, and the deceleration required for the travel assist control,” (See Tachibana [0071] “Then, the steering control ECU 91 makes the event trajectory generated by the driving assistance ECU 90 the target trajectory and controls the steering device 4 of the vehicle 2 based on the event trajectory to assist the travel of the vehicle 2. Herein, the steering control ECU 91 calculates a target steering angle as a target control amount of the steering device 4 based on the event trajectory.”, & [0073] “The steering control ECU 91 controls the steering device 4 based on the target steering angle calculated according to the event trajectory, thereby assisting the travel of the vehicle 2. The 
Tachibana discloses “when the travel assist control amount is calculated during the automated driving, the vehicle travel control device determines whether or not a cancellation condition for cancelling both the first target trajectory and the travel assist control amount is satisfied,” (See Tachibana [0092] “Therefore, the travel assistance system 1 may assist such that the own vehicle 2A more smoothly and more gradually travels along the event trajectory Tb as compared to the case of the travel assistance based on the sequential trajectory Ta generated every moment by performing the travel assistance of the own vehicle 2A based on the event trajectory Tb as described above. As a result, the travel assistance system 1 may also improve the ride quality.”, & [0116] “On the other hand, it is possible that the driving assistance ECU 90 does not perform an event itself in which the own vehicle 2A avoids the moving object 2B when determining that the travel road in the travel direction of the own vehicle 2A is a left-hand curved road as illustrated in FIG. 13. That is to say, in this case, it is possible that the driving assistance ECU 90 temporarily cancels the event trajectory Tb along which the own vehicle 2A avoids the moving object 2B and does not perform passing and the like. The driving assistance ECU 90 stops a passing event and allows the own vehicle 2A to wait based on a fact that the moving object 2B tends to travel in a manner veering outside the turn in the case of the left-hand curved road as illustrated in FIG. 13 and that a driver of the own vehicle 2A tends to have difficulty in seeing a situation of an area at which the vehicle arrives after passing in the case of the left-hand curved road.”).
Olson and Tachibana are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ostafew et. al. (U.S. Publication No. 2021/0031760) discloses contingency planning and safety assurance for vehicles, with trajectory generation, and trajectory cancelation (See [0046] “with respect to longitudinal contingency, for example, if there were a chance of a pedestrian unlawfully walking into the path of the AV such that the AV would need to stop, then a contingency trajectory (e.g., a speed plan) can be planned (and executed) to slow down smoothly (while maintaining the comfort of occupants of the AV) and just enough so that, if the pedestrian were to step out into the path of the AV, an emergency maneuver would be possible.”). Ishioka et. al. (U.S. Publication No. 2020/0207354) discloses a vehicle control device, with trajectory generation, and trajectory cancelation (See [0075] “In the case that merging is impossible, the vehicle stop control unit 228 supplies an action plan (target trajectory, speed, acceleration/deceleration information) to the travel control unit 208 concerning the vehicle stop control signals to cause the host vehicle 12 to stop at an appropriate vehicle stop position.”). Oniwa et. al. (U.S. Publication No. 2019/0155293) discloses a vehicle control system, vehicle control method and vehicle control program, with trajectory generation (See Abstract). Wei et. al. (U.S. Publication No. 2017/0329338) discloses escape-path-planning system for an automated vehicle with trajectory generation and prioritizing a second generated trajectory (See Abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664